                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


IRENE RACKLEY,                                    )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )   CIVIL ACTION 19-0189-WS-N
                                                  )
WHOLESALE HOME CENTER, et al.,                    )
                                                  )
        Defendants.                               )


                                             ORDER
        On April 15, 2019, the undersigned entered an Order (doc. 3) on preliminary docket
review requiring the removing defendant, Regional Enterprises, LLC, to supplement its Notice of
Removal (doc. 1) as to certain jurisdictional matters, and fixing a briefing schedule. Regional
filed the requisite Supplement (doc. 5) on April 25, 2019, and plaintiff submitted a brief (doc. 8)
on May 2, 2019 setting forth her position on the existence vel non of federal subject matter
jurisdiction.
        Plaintiff, Irene Rackley, filed a pleading styled “Demand for Arbitration” in the Circuit
Court of Choctaw County, Alabama, naming three defendants (Wholesale Home Center;
Regional Enterprises, LLC; and Cappaert Manufactured Housing, Inc.) involved in the
manufacture, sale and/or installation of what Rackley claims to be her defective mobile home.
Although styled as a “Demand for Arbitration” rather than a Complaint, Rackley’s initiating
pleading purported to set forth six causes of action, to-wit: fraud/misrepresentation that mobile
home was free of defects and “top of the line;” fraud/misrepresentation that mobile home was
new, free of defects and in excellent condition; negligent misrepresentation; breach of express
and implied warranties; attorney’s fees; and negligent transport/installation of mobile home. The
pleading lacks a specific ad damnum clause, but concludes by stating, “Plaintiff hereby demands
a hearing pursuant under [sic] Cappaert Manufactured Housing Inc.’s binding arbitration clause.’
(Doc. 1-1, at 6.)
       Defendant Regional filed a Notice of Removal removing this action to federal court on
April 12, 2019. To meet its burden of establishing federal removal jurisdiction, Regional
invoked the diversity provisions of 28 U.S.C. § 1332. “For federal diversity jurisdiction to
attach, all parties must be completely diverse … and the amount in controversy must exceed
$75,000.” Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079, 1085 (11th Cir.
2010). Because the Notice of Removal did not make an adequate showing as to either the
diversity of citizenship or amount in controversy prerequisites for § 1332 jurisdiction, the Court
entered the April 15 Order to require supplementation by Regional. Defendant’s ensuing
Supplement (doc. 5) sufficiently demonstrates that complete diversity of citizenship exists
between plaintiff and the named defendants by, among other things, properly documenting the
citizenship of the members of the LLC defendant and contrasting plaintiff’s citizenship.
Accordingly, there is no need to linger on the citizenship aspect of § 1332.
       Amount in controversy is an altogether different matter. In the Notice of Removal,
Regional reasoned as follows: “[T]he base price of the unit purchased was $94,900.00 ….
Therefore, … the value sought by Plaintiff Rackley in damages is in excess of $75,000” because
Rackley is “expressly seeking damages for the value of the unit in question.” (Doc. 1, at 3.) The
trouble with this analysis is that the “Demand for Arbitration” lacked any demand for damages at
all. Nowhere in that document did Rackley plead that she sought damages for the full purchase
price of the mobile home. Nowhere in that document did she allege that the mobile home she
purchased was rendered worthless or devoid of all value to her because of defendants’
misrepresentations, negligence and breach of warranties. Rather, the removing defendant simply
speculated that the value of Rackley’s claims could somehow be equated to the purchase price of
the mobile home itself. Such reasoning is unpersuasive.
       Nor does Regional materially improve its position in the Supplement, where it advances
four additional arguments. First, Regional correctly cites authority for the proposition that
district courts are permitted to rely on judicial experience and common sense in determining
whether Rackley’s claims exceed the jurisdictional threshold. See, e.g., Roe v. Michelin North
America, Inc., 613 F.3d 1058, 1064 (11th Cir. 2010) (“[W]hen a district court can determine,
relying on its judicial experience and common sense, that a claim satisfies the amount-in-
controversy requirements, it need not give credence to a plaintiff’s representation that the value
of the claim is indeterminate.”). However, nowhere in Rackley’s initial pleading or the evidence



                                                -2-
submitted by Regional are there facts that would enable the Court, in exercising its judicial
experience and common sense, to conclude that Regional has proven by a preponderance of the
evidence that the amount in controversy more likely than not exceeds $75,000. There is simply
no reasonable, factual basis for tethering any damages sought by Rackley to the total value of the
mobile home.
       Second, Regional relies on a truncated excerpt from the Demand for Arbitration in which
Rackley alleged that “the plaintiff was damaged in that she lost the value, use and enjoyment of
said mobile home.” (Doc. 1-1, at 6 ¶ 25.) The Court does not read this language as alleging that
Rackley lost all value, use and enjoyment of the mobile home, only that such value, use and
enjoyment were impaired to an as-yet-unspecified degree. Defendant’s suggestion that
Paragraph 25 of the Demand for Arbitration means that Rackley is claiming damages for the full
value of the mobile home is undermined by the text immediately preceding defendant’s quoted
language, where Rackley alleges that “the mobile home was structurally damaged and rendered
less valuable,” as opposed to “worthless.” (Doc. 1-1, at 6 ¶ 25 (emphasis added).)1
Significantly, Rackley did not plead that the mobile home was rendered completely devoid of
value, only that it was rendered less valuable to an unspecified degree. Regional essentially
guesses that the degree of loss of value to the mobile home exceeds $75,000. To accept
defendant’s argument, the Court would have to speculate that Rackley is claiming that the
impairment of the mobile home’s value exceeds the jurisdictional minimum of $75,000. This the
Court cannot do. See, e.g., Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir.
2010) (“If [the defendant’s] evidence is insufficient to establish that removal was proper or that
jurisdiction was present, neither the defendants nor the court may speculate in an attempt to
make up for the notice’s failings. The absence of factual allegations pertinent to the existence of
jurisdiction is dispositive and, in such absence, the existence of jurisdiction should not be divined
by looking to the stars.”) (citation omitted).

       1
                 Similarly ambiguous statements as to the severity of the claimed reduction in
value of the mobile home are found elsewhere in the Demand for Arbitration. For example,
paragraph 9 of the pleading simply says the mobile home is “less valuable” than it was
represented to be. (Doc. 1-1, at 4 ¶ 9.) Paragraph 17 alleges that “the Plaintiff was caused to
accept a mobile home of less value than it should have been.” (Id. at 5 ¶ 17.) Such statements
are difficult to reconcile with defendant’s insistence that Rackley must be claiming the full
purchase price of the mobile home as damages.



                                                 -3-
          Third, Regional points to the inclusion of mental anguish damages and punitive damages
as evidence that the amount in controversy exceeds $75,000. To be sure, the Demand for
Arbitration does allege that Rackley has suffered mental anguish; however, it says nothing about
the degree, severity or particulars of same. While mental anguish damages are properly
considered for amount-in-controversy purposes, the amount of such damages varies widely
depending on the circumstances. We cannot assume that Rackley’s mental anguish damages
may reach the hundreds of thousands of dollars simply because defendant cites other mobile
home cases in which mental anguish damages of that magnitude have been awarded. Here the
initial pleading is devoid of details as to the relevant circumstances; therefore, any attempt to
meet the § 1332 jurisdictional threshold from the meager allegations of the Demand for
Arbitration by analogizing to damages awards in other cases or estimating Rackley’s potential
mental anguish damages would be an improper exercise in speculation. See, e.g., Crocker v.
Lifesouth Community Blood Centers, Inc., 2016 WL 740296, *4 (S.D. Ala. Feb. 23, 2016)
(“Plaintiff’s allegations of mental anguish and emotional distress are too vague, too speculative
to support a judicial determination that Crocker’s claims surpass the jurisdictional threshold.”);
Arrington v. State Farm Ins. Co., 2014 WL 2961104, *6 (M.D. Ala. July 1, 2014) (“In the
court’s ‘judicial experience,’ mental anguish and emotional distress damages in cases such as
this vary widely depending on the circumstances, and even very similar circumstances may
affect different plaintiffs in different ways.”).
          As for punitive damages, Rackley’s Demand for Arbitration does not expressly demand
      2
them. Even if it did, the law is well settled that requests for punitive damages do not
automatically vault the amount in controversy above the $75,000 threshold. See, e.g., Thompson
v. Ortensie, 2017 WL 4772741, *3 (S.D. Ala. Oct. 23, 2017) (“[P]laintiff’s claim for punitive
damages is properly considered in the evaluation of whether defendants have shown that the
amount in controversy exceeds $75,000. But there is nothing talismanic about such a demand
that would per se satisfy the amount-in-controversy requirement and trigger federal subject-
matter jurisdiction.”) (citation omitted); Vanterpool v. Amazon.com.Dedc, LLC, 2017 WL


          2
              Defendant references “Plaintiff’s demand for mental anguish and punitive
damages” (doc. 5, at 5), but identifies no language in her initial pleading that invokes punitive
damages or claims entitlement to same.




                                                    -4-
2609551, *3 (M.D. Fla. June 16, 2017) (“a mere request for punitive damages … does not merit
a finding that the amount in controversy has been met”). Thus, even if Rackley had demanded
punitive damages in her initial pleading, such a demand, without more, would not satisfy
Regional’s burden of proving the requisite amount in controversy for jurisdictional purposes.3
       Fourth, Regional argues that the amount-in-controversy requirement is satisfied because
“there is simply no evidence before the Court that the amount-in-controversy would not be
satisfied should Plaintiff prevail on any of her claims.” (Doc. 5, at 5.) This premise would flip
the applicable burden of proof on its head. As the party invoking federal jurisdiction, Regional
bears the burden of satisfying the requirements of § 1332, including the requisite amount in
controversy, by a preponderance of the evidence. See Dudley v. Eli Lilly and Co., 778 F.3d 909,
913 (11th Cir. 2014) (“We have repeatedly held that the removing party bears the burden of proof
to establish by a preponderance of the evidence that the amount in controversy exceeds the
jurisdictional minimum.”). The necessary jurisdictional showing is either that it is “facially
apparent from the pleading itself that the amount in controversy exceeds the jurisdictional
minimum,” or that there is “additional evidence demonstrating that removal is proper.” Roe, 613
F.3d at 1061. Regional’s mere assertion that there is no evidence that the amount in controversy
is not satisfied cannot meet its jurisdictional burden.
       For all of the foregoing reasons, the Court concludes that the removing defendant has not
met its burden of showing that the § 1332 amount-in-controversy requirement is satisfied. It is
not facially apparent from Rackley’s Demand for Arbitration that the amount in controversy
exceeds $75,000. Moreover, defendant has pointed to no additional evidence showing that
removal is proper. On this record, Regional has not demonstrated that it is more likely than not
that the amount in controversy in this case exceeds $75,000, exclusive of interest and costs.
Accordingly, and in light of the legal requirements that diversity jurisdiction be strictly construed
and that all doubts be resolved in favor of remand, the Court concludes that removal was


       3
                Defendant hypothesizes that “the only logical reading of Plaintiff’s demand for
mental anguish and punitive damages is that Plaintiff believes the subject home is ‘virtually
uninhabitable.’” (Doc. 5, at 5.) However, Rackley’s Demand for Arbitration contains no such
factual allegation. The Court declines to engage in conjecture and guesswork, much less to put
words in plaintiff’s mouth that she is proceeding on an unspoken theory that her mobile home is
“virtually uninhabitable.”




                                                 -5-
improvident. This action is REMANDED to the Circuit Court of Choctaw County, Alabama,
for want of federal jurisdiction.


       DONE and ORDERED this 13th day of May, 2019.

                                        s/ WILLIAM H. STEELE
                                        UNITED STATES DISTRICT JUDGE




                                          -6-
